                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                   CASE NO. 2:18-cv-1456


GS CALTEX CORPORATION,
HANJIN TRANSPORTATION CO., LTD.,
and SK ENERGY CO., LTD.

                        Defendants.



      UNITED STATES’ EXPLANATION OF CONSENT DECREE PROCEDURES

       The United States submits this short memorandum summarizing the procedures regarding

the Court’s entry of the proposed Final Judgments. These Final Judgments would settle this case

pursuant to the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16(b)-(h) (the “APPA”),

which applies to civil antitrust cases brought and settled by the United States.

       1.      Today, the United States has filed a Complaint and, attached to this Explanation of

Consent Decree Procedures, proposed Final Judgments and Stipulations between the United

States and each defendant by which they have agreed that the Court may enter the proposed Final

Judgments after the United States has complied with the APPA. The United States has also filed

a Competitive Impact Statement relating to the proposed Final Judgments.

       2.      The APPA requires that the United States publish the proposed Final Judgments

and the Competitive Impact Statement in the Federal Register and cause to be published a

summary of the terms of the proposed Final Judgments and the Competitive Impact Statement in

certain newspapers at least sixty (60) days prior to entry of the proposed Final Judgments.
Defendants in this matter have agreed to arrange and bear the costs for the newspaper notices.

The notice will inform members of the public that they may submit comments about the

proposed Final Judgments to the United States Department of Justice, Antitrust Division, 15

U.S.C. § 16(b)-(c).

        3.     During the sixty-day period, the United States will consider, and at the close of

that period respond to, any comments that it has received, and it will publish the comments and

the United States’ responses in the Federal Register.

        4.     After the expiration of the sixty-day period, the United States will file with the

Court the comments and the United States’ responses, and it may ask the Court to enter the

proposed Final Judgments (unless the United States has decided to withdraw its consent to entry

of any Final Judgment, as permitted by Paragraph 2 of the Stipulations, see 15 U.S.C. § 16(d)).

        5.     If the United States requests that the Court enter the proposed Final Judgments

after compliance with the APPA, 15 U.S.C. § 16(e)-(f), then the Court may enter the Final

Judgments without a hearing, provided that it concludes that the Final Judgment is in the public

interest.
Dated: November 14, 2018   Respectfully submitted,



                           BENJAMIN C. GLASSMAN
                           United States Attorney


                            s/ Andrew M. Malek
                           ANDREW M. MALEK (0061442)
                           Assistant United States Attorney
                           303 Marconi Boulevard, Suite 200
                           Columbus, Ohio 43215
                           Tel: (614) 469-5715
                           Fax: (614) 469-2769
                           E-mail: Andrew.Malek@usdoj.gov
                           Attorney for the United States
                               CERTIFICATE OF SERVICE

I, Andrew Malek, hereby certify that on November 14, 2018, I caused a copy of the foregoing
Explanation of Consent Decree Procedures to be served on GS Caltex Corporation, Hanjin
Transporatation Co., Ltd., and SK Energy Co., Ltd. by mailing the document first-class, postage
prepaid, to the duly authorized legal representatives of the defendants, as follows:

For GS Caltex Corporation
Marguerite M. Sullivan
Latham & Watkins LLP
555 Eleventh Street, NW
Washington, DC 20004
Tel: (202) 637-1027
Fax: (202) 272-3602
E-mail: marguerite.sullivan@lw.com

For Hanjin Transportation Co., Ltd.
William H. Stallings
Mayer Brown LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3807
Fax: (202) 263-3300
E-mail: wstallings@mayerbrown.com

For SK Energy Co., Ltd.
Phillip H. Warren
Covington & Burling LLP
One Front Street
San Francisco, CA 94111
Tel: (415) 591-7012
Fax: (415) 955-6512
E-mail: pwarren@cov.com


                                                   BENJAMIN C. GLASSMAN
                                                   United States Attorney


                                                    s/ Andrew M. Malek
                                                   ANDREW M. MALEK (0061442)
                                                   Assistant United States Attorney
                                                   303 Marconi Boulevard, Suite 200
                                                   Columbus, Ohio 43215
                                                   Tel: (614) 469-5715
                                                   Fax: (614) 469-2769
                                                   E-mail: Andrew.Malek@usdoj.gov
